UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22436 EntrepreneurShares Series Trust (Exact name of registrant as specified in charter) 40 Grove Street, Suite 200 Wellesly Square, MA02482 (Address of principal executive offices) (Zip code) Joel Shulman 40 Grove Street, Suite 200 Wellesley Square, MA02482 (Name and address of agent for service) (877) 271-8811 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:December 31, 2010 Item 1. Report to Stockholders. Semi-Annual Report December 31, 2010 EntrepreneurShares Global Fund™ c/o U.S. Bancorp Fund Services, LLC P.O. Box 1181 Milwaukee, WI53201-1181 EntrepreneurShares Global Fund February 25, 2011 Dear Shareholders, On 11/11/2010 EntrepreneurShares was launched.Our first few weeks of existence provided strong performance, buoyed by a strong bull market and growth in revenues and profits from many companies including our underlying Global Entrepreneurial companies. As we look forward to our first Calendar year of 2011, we express cautious optimism. During our 6 week period in 2010, we earned approximately 5.96% return on our EntrepreneurShares Global Fund.Our comparative benchmark, MSCI World Index generated a return of approximately 2.82%.Much of our return was generated from strong performance from our smaller cap, technology securities based in the United States, which outperformed many of the other equity markets throughout the world.By contrast, some of our financial service sector companies detracted from our performance during this same period. Overall, though our Fund has only been available to the Public for a short time period, we are encouraged by our strong, relative performance. As we look forward to 2011, we continue to see opportunities, though realize the navigation of our Global Equity markets has risk to all investors.On the one hand, we see a world with many Global Entrepreneurs, now leaner and more focused owing to the global crisis from 2007-2010.These Entrepreneurs are starting to generate large profits and have been positioning their companies to take advantage of the economic turnaround.However, much of their future growth has already been captured in large stock price appreciation since the market depths in February 2009.Many stocks have appreciated more than 100% since they hit market lows in 2009 and are now approaching their peak from October 2007.Daily comparisons to these historic levels are making some market investors uneasy about continued stock price appreciation and may result in increasing volatility in the broader market.Moreover, recent unrest in the Middle East has generated a spike in oil prices with concern over flow disruptions and further escalations among key oil producing nations. These political uprisings and the spread with which they have been moving from country to country, are yet another stark reminder about the power of technology and the inter-relationship among our varying global capital markets. As we look forward to 2011, we are optimistic of the possibilities of a rising equity market amidst a peaceful and well-functioning global economy.Yet, we are also mindful of the hazards awaiting an unprepared investor pursuing equity appreciation. 2 EntrepreneurShares Global Fund We approach our future investment strategy with a balanced portfolio spread among a number of Global Entrepreneurial companies.We have confidence that a savvy entrepreneur can manage his/her company within the parameters of complex market conditions.With a diversified basket of entrepreneurial managers, spread among companies in different geographic, sector and market cap sizes we believe we will continue to provide our investors a superior risk-adjusted portfolio of securities. We appreciate the support of our investors and look forward to providing you with more updates in 2011. /s/ Joel Shulman Joel Shulman Ph.D., CFA Chief Investment Officer EntrepreneurShares Past performance is no guarantee of future results. Must be preceded or accompanied by a current prospectus. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. Fund holdings are subject to change and are not recommendations to buy or sell any security. Please refer to pages 7 – 16 for a complete list of Fund holdings. Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. 3 EntrepreneurShares Global Fund SECTOR ALLOCATION OF PORTFOLIO INVESTMENTS December 31, 2010 (Unaudited) 4 EntrepreneurShares Global Fund EXPENSE EXAMPLE December 31, 2010 (Unaudited) As a shareholder of The EntrepreneurShares Global Fund (the “Fund”), you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments of Class A shares; and (2) ongoing costs, including investment advisory fees, distribution and/or shareholder servicing fees, and other Fund expenses, which are indirectly paid by shareholders. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the Fund’s inception and held for the entire period from November 11, 2010 – December 31, 2010. ACTUAL EXPENSES The first line of the table below for each share class of the Fund provides information about actual account values and actual expenses. However, the table does not include shareholder specific fees, such as the $15.00 fee charged for wire redemptions. The table also does not include portfolio trading commissions and related trading costs. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the actual expense ratios for each share class of the Fund and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. 5 EntrepreneurShares Global Fund EXPENSE EXAMPLE (continued) December 31, 2010 (Unaudited) ENTREPRENEURSHARES GLOBAL FUND – RETAIL CLASS Expenses Paid Beginning Ending During Period* Account Value Account Value November 11, 2010(1) - November 11,2010(1) December 31, 2010 December 31, 2010 Actual $ $ $ Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio (including extraordinary expenses) of 2.04%, multiplied by the average account value over the period, multiplied by 50/365 to reflect the partial year period. ENTREPRENEURSHARES GLOBAL FUND – INSTITUTIONAL CLASS Expenses Paid Beginning Ending During Period* Account Value Account Value November 11, 2010(1) - November 11,2010(1) December 31, 2010 December 31, 2010 Actual $ $ $ Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio (including extraordinary expenses) of 1.79%, multiplied by the average account value over the period, multiplied by 50/365 to reflect the partial year period. ENTREPRENEURSHARES GLOBAL FUND – CLASS A Expenses Paid Beginning Ending During Period* Account Value Account Value November 11, 2010(1) - November 11,2010(1) December 31, 2010 December 31, 2010 Actual $ $ $ Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio (including extraordinary expenses) of 2.04%, multiplied by the average account value over the period, multiplied by 50/365 to reflect the partial year period. Inception date of Fund. 6 EntrepreneurShares Global Fund SCHEDULE OF INVESTMENTS December 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 84.88% Administrative and Support Services - 3.11% EnerNOC, Inc. (a) $ Expedia, Inc. The Geo Group, Inc. (a) Liquidity Services, Inc. (a) Mantech International Corp. (a) Portfolio Recovery Associates, Inc. (a) Air Transportation - 0.36% SkyWest, Inc. Ambulatory Health Care Services - 2.79% Amedisys, Inc. (a) American Dental Partners, Inc. (a) AmSurg Corp. (a) Bio-Reference Labs, Inc. (a) Genoptix, Inc. (a) LHC Group, Inc. (a) Mednax, Inc. (a) Amusement, Gambling, and Recreation Industries - 1.48% Las Vegas Sands Corp. (a) Wynn Resorts Ltd. Apparel Manufacturing - 2.03% Bebe Stores, Inc. Guess?, Inc. Quiksilver, Inc. (a) Under Armour, Inc. (a) Volcom, Inc. Zumiez, Inc. (a) The accompanying notes are in integral part of these financial statements. 7 EntrepreneurShares Global Fund SCHEDULE OF INVESTMENTS (continued) December 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 84.88% (continued) Building Material, Garden Equipment and Supplies Dealers - 0.78% Lumber Liquidators Holdings, Inc. (a) $ Titan Machinery, Inc. (a) Chemical Manufacturing - 8.36% Abaxis, Inc. (a) Alexion Pharmaceuticals, Inc. (a) DURECT Corp. (a) Dyax Corp. (a) Emergent BioSolutions, Inc. (a) Enzo Biochem, Inc. (a) Immunomedics, Inc. (a) Inter Parfums, Inc. Jazz Pharmaceuticals, Inc. (a) LSB Industries, Inc. (a) MannKind Corp. (a) MAP Pharmaceuticals, Inc. (a) Medicis Pharmaceutical Corp. Meridian Bioscience, Inc. Optimer Pharmaceuticals, Inc. (a) Pain Therapeutics, Inc. (a) Regeneron Pharmaceuticals, Inc. (a) Rigel Pharmaceuticals, Inc. (a) Seattle Genetics, Inc. (a) Theravance, Inc. (a) United Therapeutics Corp. (a) Vanda Pharmaceuticals, Inc. (a) Clothing and Clothing Accessories Stores - 1.17% Blue Nile, Inc. (a) Coldwater Creek, Inc. (a) Finish Line, Inc. The Men’s Wearhouse, Inc. The accompanying notes are in integral part of these financial statements. 8 EntrepreneurShares Global Fund SCHEDULE OF INVESTMENTS (continued) December 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 84.88% (continued) Computer and Electronic Product Manufacturing - 11.21% Acme Packet, Inc. (a) $ Apple, Inc. (a) Applied Signal Technology, Inc. Aruba Networks, Inc. (a) BigBand Networks, Inc. (a) Cabot Microelectronics Corp. (a) Cavium Networks, Inc. (a) Compellent Technologies, Inc. (a) Cypress Semiconductor Corp. (a) Illumina, Inc. (a) Infinera Corporation (a) IPG Photonics Corp. (a) IXYS Corp. (a) Microchip Technology, Inc. Monolithic Power Systems, Inc. (a) National Instruments Corp. OmniVision Technologies, Inc. (a) SBA Communications Corp. (a) Silicon Laboratories, Inc. (a) STEC, Inc. (a) Stratasys, Inc. (a) Supertex, Inc. (a) Tellabs, Inc. ViaSat, Inc. (a) Zoran Corp. (a) Construction of Buildings - 0.65% Meritage Homes Corp. (a) Toll Brothers, Inc. (a) Credit Intermediation and Related Activities - 2.32% Capital One Financial Corp. CapitalSource, Inc. The accompanying notes are in integral part of these financial statements. 9 EntrepreneurShares Global Fund SCHEDULE OF INVESTMENTS (continued) December 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 84.88% (continued) Credit Intermediation and Related Activities - 2.32% (continued) Euronet Worldwide, Inc. (a) $ The First Marblehead Corp. (a) Hercules Technology Growth Capital, Inc. PrivateBancorp, Inc. Data Processing, Hosting and Related Services - 1.75% CoStar Group, Inc. (a) ExlService Holdings, Inc. (a) Limelight Networks, Inc. (a) Red Hat, Inc. (a) Educational Services - 1.13% Bridgepoint Education, Inc. (a) Capella Education Company (a) Corinthian Colleges, Inc. (a) K12, Inc. (a) Electrical Equipment, Appliance and Component Manufacturing - 2.27% American Superconductor Corp. (a) Ener1, Inc. (a) iRobot Corp. (a) TASER International, Inc. (a) Zoltek Cos., Inc. (a) Fabricated Metal Product Manufacturing - 0.70% BE Aerospace, Inc. (a) The Shaw Group, Inc. (a) Food Manufacturing - 0.88% The Hain Celestial Group, Inc. (a) The accompanying notes are in integral part of these financial statements. 10 EntrepreneurShares Global Fund SCHEDULE OF INVESTMENTS (continued) December 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 84.88% (continued) Food Manufacturing - 0.88% (continued) J & J Snack Foods Corp. $ Food Services and Drinking Places - 2.36% Chipotle Mexican Grill, Inc. (a) Panera Bread Co. (a) Papa Johns International, Inc. (a) Starbucks Corp. Texas Roadhouse, Inc. (a) Funds, Trusts and Other Financial Vehicles - 0.67% Greenhill & Co., Inc. PennantPark Investment Corp. Hospitals - 0.38% IPC The Hospitalist Co., Inc. (a) Insurance Carriers and Related Activities - 2.11% American National Insurance Co. Meadowbrook Insurance Group, Inc. Mercury General Corp. Molina Healthcare, Inc. (a) National Interstate Corp. The Navigators Group, Inc. (a) Machinery Manufacturing - 0.90% II-VI, Inc. (a) Merchant Wholesalers, Durable Goods - 0.36% Brightpoint, Inc. (a) Miscellaneous Manufacturing - 1.56% BioMimetic Therapeutics, Inc. (a) ICU Medical, Inc. (a) Intuitive Surgical, Inc. (a) The accompanying notes are in integral part of these financial statements. 11 EntrepreneurShares Global Fund SCHEDULE OF INVESTMENTS (continued) December 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 84.88% (continued) Miscellaneous Manufacturing - 1.56% (continued) JAKKS Pacific, Inc. (a) $ Motion Picture and Sound Recording Industries - 0.87% DreamWorks Animation SKG, Inc. (a) NetFlix, Inc. (a) Motor Vehicle and Parts Dealers - 0.52% Sonic Automotive, Inc. (a) Nonstore Retailers - 1.90% Amazon.com, Inc. (a) Copart, Inc. (a) Sohu.com, Inc. (a) Oil and Gas Extraction - 1.65% ATP Oil & Gas Corp. (a) Contango Oil & Gas Company (a) Devon Energy Corp. Venoco, Inc. (a) Other Information Services - 1.67% Google, Inc. (a) Travelzoo, Inc. (a) Personal and Laundry Services - 0.67% The Knot, Inc. (a) Service Corp International Pipeline Transportation - 1.56% Copano Energy LLC Primary Metal Manufacturing - 0.33% Steel Dynamics, Inc. The accompanying notes are in integral part of these financial statements. 12 EntrepreneurShares Global Fund SCHEDULE OF INVESTMENTS (continued) December 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 84.88% (continued) Professional, Scientific and Technical Services - 9.40% Administaff, Inc. $ Advent Software, Inc. (a) Affymetrix, Inc. (a) Albany Molecular Research, Inc. (a) athenahealth, Inc. (a) comScore, Inc. (a) Fundtech Ltd. (a)(b) Internet Capital Group, Inc. (a) Kendle International, Inc. (a) Netscout Systems, Inc. (a) PAREXEL International Corp. (a) Resources Connection, Inc. Riverbed Technology, Inc. (a) Solera Holdings, Inc. Sourcefire, Inc. (a) SYKES Enterprises, Inc. (a) Synchronoss Technologies, Inc. (a) Syntel, Inc. VCA Antech, Inc. (a) VeriSign, Inc. (a) Virtusa Corp. (a) VisionChina Media, Inc. - ADR (a) Vocus, Inc. (a) Publishing Industries (except Internet) - 5.00% Concur Technologies, Inc. (a) Kenexa Corp. (a) NetSuite, Inc. (a) OPNET Technologies, Inc. Pegasystems, Inc. Renaissance Learning, Inc. RightNow Technologies, Inc. (a) Smith Micro Software, Inc. (a) SuccessFactors, Inc. (a) Synopsys, Inc. (a) The accompanying notes are in integral part of these financial statements. 13 EntrepreneurShares Global Fund SCHEDULE OF INVESTMENTS (continued) December 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 84.88% (continued) Publishing Industries (except Internet) - 5.00% (continued) TeleCommunication Systems, Inc. (a) $ The Ultimate Software Group, Inc. (a) Real Estate - 1.33% E-House (China) Holdings Ltd. - ADR Securities, Commodity Contracts, Other Financial Investments and Related Activities - 4.48% Affiliated Managers Group, Inc. (a) The Blackstone Group LP The Charles Schwab Corp. Cohen & Steers, Inc. Evercore Partners, Inc. FBR Capital Markets Corp. (a) Federated Investors, Inc. Interactive Brokers Group, Inc. IntercontinentalExchange, Inc. (a) Morningstar, Inc. (a) Och-Ziff Capital Management Group LLC optionsXpress Holdings, Inc. (a) Westwood Holdings Group, Inc. Semiconductor Related Products - 0.39% JA Solar Holdings Co. Ltd. - ADR (a) Support Activities for Mining - 1.45% W&T Offshore, Inc. Telecommunications - 0.90% Cbeyond, Inc. (a) Clearwire Corp. (a) Oplink Communications, Inc. (a) The accompanying notes are in integral part of these financial statements. 14 EntrepreneurShares Global Fund SCHEDULE OF INVESTMENTS (continued) December 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 84.88% (continued) Transportation Equipment Manufacturing - 0.96% Orbital Sciences Corp. (a) $ Tesla Motors, Inc. (a) Utilities - 0.35% ITC Holdings Corp. Waste Management and Remediation Services - 0.47% Clean Harbors, Inc. (a) Water Transportation - 1.65% Eagle Bulk Shipping, Inc. (a) Hornbeck Offshore Services, Inc. (a) Paragon Shipping, Inc. TOTAL COMMON STOCKS (Cost $11,419,972) REAL ESTATE INVESTMENT TRUSTS - 3.47% Funds, Trusts and Other Financial Vehicles - 0.29% Healthcare Realty Trust, Inc. Real Estate - 3.18% AMB Property Corp. Apartment Investment & Management Co. CapLease, Inc. DCT Industrial Trust, Inc. DuPont Fabros Technology, Inc. Equity Residential Essex Property Trust, Inc. Medical Properties Trust, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $486,266) The accompanying notes are in integral part of these financial statements. 15 EntrepreneurShares Global Fund SCHEDULE OF INVESTMENTS (continued) December 31, 2010 (Unaudited) Shares Value CLOSED-ENDED FUNDS - 0.33% Funds, Trusts and Other Financial Vehicles - 0.33% Ares Capital Corp. $ TOTAL CLOSED-ENDED FUNDS (Cost $46,406) SHORT-TERM INVESTMENTS - 0.68% Money Market Funds - 0.68% Fidelity Institutional Money Market Funds - Government Portfolio, 0.02% (c) First American Government Obligations Fund, 0.00% (c) First American Treasury Obligations Fund, 0.00% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $95,797) Total Investments (Cost $12,048,441) - 89.36% Other Assets in Excess of Liabilities - 10.64% TOTAL NET ASSETS - 100.00% $ ADR - American Depository Receipt (a) Non-income producing security. (b) Foreign issued security.Foreign concentration was as follows: Cayman Islands 2.32%; Marshall Islands 1.31%; Israel 0.39%. (c) Variable rate security. The rate listed is as of December 31, 2010. The accompanying notes are in integral part of these financial statements. 16 EntrepreneurShares Global Fund STATEMENT OF ASSETS AND LIABILITIES December 31, 2010 (Unaudited) ASSETS: Investments, at value (cost $12,048,441) $ Income receivable Cash Other assets Total Assets LIABILITIES: Payable to Investment Adviser Accrued distribution fee 9 Other accrued expenses Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock Unrealized appreciation on investments Accumulated net investment loss ) Accumulated undistributed net realized gain Total Net Assets $ NET ASSETS CONSIST OF: Retail Class Shares: Net assets $ Shares outstanding Net Asset Value and Redemption Price Per Share (Unlimited shares of no par value authorized) $ Institutional Class Shares: Net assets $ Shares outstanding Net Asset Value and Redemption Price Per Share (Unlimited shares of no par value authorized) $ Class A Shares: Net assets $ Shares outstanding Net Asset Value and Redemption Price Per Share (Unlimited shares of no par value authorized) $ Maximum Offering Price Per Share(1) $ Includes a sales load of 4.75%.See Footnote 9. The accompanying notes are in integral part of these financial statements. 17 EntrepreneurShares Global Fund STATEMENT OF OPERATIONS For the period ended December 31, 2010(1) (Unaudited) INVESTMENT INCOME: Dividend income $ Interest income 2 EXPENSES: Investment advisory fees Legal fees Federal and state registration fees Audit fees Other expenses Trustees’ fees and expenses Extraordinary fees Transfer agent and shareholder service fees Fund accounting fees Administration fees Reports to shareholders Custody fees 70 Distribution fees (Retail and Class A only) 9 Total expenses Expense Reimbursement ) Net Expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investment transactions Change in unrealized appreciation on investments Net gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ Inception date of the Fund was November 11, 2010. The accompanying notes are in integral part of these financial statements. 18 EntrepreneurShares Global Fund STATEMENT OF CHANGES IN NET ASSETS Period From November 11, 2010* to December 31, 2010 (Unaudited) OPERATIONS: Net investment income $ Net realized gain on investment transactions Change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold - Retail Class Proceeds from shares sold - Institutional Class Proceeds from shares sold - Class A Proceeds from shares issued to holders in reinvestment of dividends - Retail Class 45 Proceeds from shares issued to holders in reinvestment of dividends - Institutional Class Proceeds from shares issued to holders in reinvestment of dividends - Class A 1 Net increase in net assets resulting from capital share transactions DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS: Net investment income - Institutional Class ) Net investment income - Retail Class ) Net investment income - Class A (1
